Citation Nr: 0100840	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent assigned in 
conjunction with the original grant of service connection for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Stephen A. Stefanski, Attorney


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the New 
Orleans, Louisiana, regional office (RO) of the Department of 
Veterans' Affairs (VA).


REMAND

The RO has assigned a 10 percent rating for degenerative 
arthritis of the right knee in accordance with the criteria 
set forth in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Codes 5010, 5257.  Diagnostic 
Code 5010 provides that traumatic arthritis will be rated 
under Diagnostic Code 5003, which provides for the evaluation 
of degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When slight, a rating of 10 percent is 
warranted.  When moderate, a rating of 20 percent is 
provided.  When severe, a rating of 30 percent is provided.

The most recent VA examination, conducted in April 1999, made 
no reference to subluxation or instability.  Accordingly, the 
Board is of the opinion that another examination is 
warranted.

Under VA General Counsel Opinion, VAOPGCPREC 23- 97 (July 
1997), it was held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 (5010) 
for limitation of motion and 5257.  Also, VAOPGCPREC 9-98 
(August 1998) indicates that when a knee disability is rated 
under Diagnostic Code 5257 it is not required that the 
claimant have compensable limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero- percent rating.


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disorder since April 1999.  After 
securing the necessary release, the RO 
should obtain these records.

2.  It is requested that the RO schedule 
the veteran for a VA examination by an 
orthopedist for the purpose of 
ascertaining the severity of his service- 
connected right knee disability.  The 
examination should include all necessary 
tests and studies, including X- rays.  
The examiner must be afforded an 
opportunity to review the veteran's 
claims file and Remand prior to the 
examination.  The examination should 
include evaluations for limitation of 
motion, subluxation, and instability.  
The examiner should be requested to note 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the knee 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the knee is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

The review should include consideration as 
to whether separate ratings are warranted 
under Diagnostic Codes 5010 and 5257.  
VAOPGCPREC 23- 97 (July 1997), VAOPGCPREC 
9-98 (August 1998)

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




